United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1453
Issued: January 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 27, 2012 appellant filed a timely appeal of a January 12, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the schedule award issue.
ISSUE
The issue is whether appellant sustained more than two percent permanent impairment of
the left upper extremity, for which she received a schedule award.
FACTUAL HISTORY
On October 31, 2007 appellant, then a 51-year-old facilities management consultant, filed
a Form CA-2 alleging that she sustained hand, arm, shoulder and neck pain as a result of
1

5 U.S.C. § 8101 et seq.

extensive typing on the job. OWCP accepted her occupational disease claim for bilateral carpal
tunnel syndrome. On January 17, 2008 appellant filed a separate Form CA-2 alleging that she
experienced neck, shoulder and upper back symptoms due to repetitive computer use. OWCP
accepted this claim for bilateral brachial plexus lesions.2 Appellant received disability
compensation accordingly.
Appellant underwent left and right endoscopic carpal tunnel releases on March 8 and
May 2, 2008, respectively. Both surgeries were authorized by OWCP. A November 10, 2008
functional capacity evaluation conducted by Kathleen Raven, a licensed occupational therapist,
revealed normal prehension strength, range of motion (ROM), coordination and two-point
discrimination.
A January 12, 2009 magnetic resonance imaging (MRI) scan obtained by Dr. Linda L.
Dew, a Board-certified radiologist, exhibited right radiocarpal joint effusion and flexor
tenosynovitis with recurrent carpal tunnel syndrome. A January 30, 2009 electromyogram
(EMG) obtained by Dr. Anatoly M. Rozman, a Board-certified physiatrist, showed bilateral
cubital tunnel syndrome.
In an April 9, 2009 report, Dr. James D. Schlenker, a Board-certified plastic surgeon,
examined appellant and observed well-healed bilateral wrist and palm scars, discomfort and
tenderness to palpation. He opined that the bilateral carpal tunnel syndrome reached maximum
medical improvement while the neurogenic thoracic outlet syndrome remained stable.
Dr. Schlenker estimated that appellant sustained 10 percent permanent impairment of the left
hand and 10 percent permanent impairment of the right hand due to carpal tunnel syndrome.
Appellant filed a claim for a schedule award on June 10, 2009. Dr. Schlenker noted in a
June 24, 2009 report, that she experienced postoperative symptoms in the right hand, which he
attributed to an inflamed synovium. He also found signs of neurogenic thoracic outlet syndrome.
Dr. Schlenker recommended open carpal tunnel release and tenosynovectomy.
OWCP advised appellant in a June 29, 2009 letter that additional evidence was needed to
establish her claim. It gave her 30 days to submit an impairment rating report from a qualified
physician that utilized the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter A.M.A., Guides).3
In a July 21, 2009 report, Dr. Schlenker remarked, “I am not prepared to use the 6th
edition (of the A.M.A., Guides) and would find it very difficult to show how I arrived at the
percentage impairment using the applicable tables....” He reiterated that appellant sustained 10
percent permanent impairment of the left hand but withdrew his original rating for the right hand
based on continuing symptomatology.
Dr. Roy L. Adair, a Board-certified physiatrist, related in a December 1, 2009 report that
appellant’s left hand pain worsened. On examination, he observed left upper shoulder tenderness
2
3

OWCP combined these claims under File No. xxxxxx116.
A.M.A., Guides (6th ed. 2008).

2

and myofascial trigger points. Dr. Adair diagnosed recurrent left carpal tunnel syndrome and
myofascial pain syndrome.
In a December 5, 2009 letter, appellant informed OWCP that she was unable to obtain an
impairment rating report from a qualified physician that utilized the A.M.A., Guides. In a
January 27, 2010 letter, OWCP replied:
“[OWCP] will refer you for an independent medical examination to determine the
amount of permanent partial impairment. The referral will be made at our earliest
convenience. You will be notified by letter when the date and time of
examination is determined.”
In a July 29, 2010 report, Dr. Schlenker examined appellant and observed positive Tinel’s
signs and Phalen’s tests over the bilateral median nerve and positive Tinel’s signs over the
bilateral ulnar nerve. He diagnosed bilateral carpal tunnel syndrome and cubital tunnel
syndrome.4
Dr. Manisha S. Khanna, a Board-certified physiatrist, performed an August 5, 2010 EMG
and nerve conduction study and showed evidence of bilateral elbow neuropathy and right median
neuropathy. A neurological examination also demonstrated diminished left hand sensation to
pinprick and positive Tinel’s signs at the wrists and elbows.
In a December 16, 2010 report, Dr. Schlenker estimated that appellant sustained 10
percent permanent impairment of the left hand and 15 percent permanent impairment of the right
hand due to carpal tunnel syndrome.
On March 14, 2011 Dr. David H. Garelick, OWCP’s medical adviser and Board-certified
orthopedic surgeon, reviewed the medical file, in particular Ms. Raven’s November 10, 2008
functional capacity evaluation report and Dr. Khanna’s August 5, 2010 EMG and nerve
conduction study. He pointed out that the record did not contain objective evidence of ongoing
brachial plexopathy. Applying Table 15-23 (Entrapment/Compression Neuropathy Impairment)
on page 449 of the A.M.A., Guides, Dr. Garelick assigned grade modifier values of 0 for normal
test findings, 2 for history of significant intermittent symptoms and 0 for normal physical
findings. After he added these values (0 + 2 + 0), divided the sum by 3 to obtain the average
(0.66) and rounded to the nearest integer (1), he found that appellant had two percent permanent
impairment of the left upper extremity for residual carpal tunnel syndrome. Dr. Garelick listed
November 10, 2008 as the date of maximum medical improvement.
By decision dated June 20, 2011, OWCP granted a schedule award for two percent
permanent impairment of the left upper extremity for the period April 9 to May 24, 2009.

4

Dr. Schlenker restated these findings in an August 26, 2010 follow-up report.

3

Appellant requested reconsideration on November 3, 2011.5 She contested the duration
of the schedule award and argued that her permanent disability rendered her incapable of
performing activities of daily living.6 Appellant further asserted that OWCP failed to refer her
for a medical examination as stated in its January 27, 2010 letter.
On January 12, 2012 OWCP denied modification of the June 20, 2011 decision.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For upper extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.10
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome and brachial
plexus lesions while in the performance of duty and authorized left and right endoscopic carpal
5

On July 15, 2011 appellant requested a telephonic hearing. By decision dated August 8, 2011, OWCP denied
the request on the grounds that is was not made within 30 days after issuance of the June 20, 2011 decision. After
considering whether to grant a discretionary hearing, it determined that the issue could be further addressed by
requesting reconsideration and submitting additional evidence.
6

Appellant also mentioned a bilateral knee injury. This condition is not presently before the Board.

7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
9

R.Z., Docket No. 10-1915 (issued May 19, 2011).

10

J.W., Docket No. 11-289 (issued September 12, 2011).

4

tunnel releases on March 8 and May 2, 2008. Dr. Schlenker, her attending physician, presented
an impairment rating of 10 percent for the left hand in multiple reports for the period April 9,
2009 to December 16, 2010 report. After appellant filed a claim for a schedule award on
June 10, 2009, OWCP advised her in a June 29, 2009 letter that she needed to submit an
impairment rating report from her physician that utilized the appropriate A.M.A., Guides. She
later informed OWCP in a December 5, 2009 letter that she was unable to obtain such a report.
The case record shows, in fact, that Dr. Schlenker expressed an unwillingness to apply the sixth
edition of the A.M.A., Guides. In response, OWCP stated in a January 27, 2010 letter that it
would refer appellant for an independent medical examination to determine the amount of
permanent partial impairment. The case record indicates, however, that no referral was made
before or after OWCP issued its June 20, 2011 decision granting a schedule award for two
percent permanent impairment of the left upper extremity.
OWCP is not a disinterested arbiter. In addition to the role of adjudicator, it gathers
relevant facts and protects the compensation fund, functions which impose on OWCP the
obligation to see that its administrative processes are impartial and fairly conducted. Although
the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence. Once it starts to procure medical opinion, it
must do a complete job.11 In this case, OWCP assured appellant in a December 5, 2009 letter
that she would be referred for a medical examination to determine the appropriate amount of
permanent partial impairment. Because it did not follow through with this referral, it failed to
properly discharge its fact-gathering responsibilities. On remand OWCP shall refer the matter to
an appropriate Board-certified specialist to determine the extent of appellant’s upper extremity
impairment in accordance with the A.M.A., Guides and, after conducting such further
development as deemed necessary, issue an appropriate merit decision.12
CONCLUSION
The Board finds that the case is not in posture for decision.

11

Richard F. Williams, 55 ECAB 343, 346 (2004).

12

The Board notes that appellant submitted new evidence after issuance of the January 12, 2012 decision. The
Board lacks jurisdiction to review evidence for the first time on appeal. 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: January 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

